UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8416


ALBERT LEE EVANS,

                  Petitioner - Appellant,

             v.

LEROY CARTLEDGE, Warden, McCormick Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-00088-GRA)


Submitted:    May 28, 2009                   Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Lee Evans, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert Lee Evans seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability             will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).            A   prisoner        satisfies      this

standard   by    demonstrating          that        reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently           reviewed       the    record   and

conclude      that    Evans       has     not       made     the     requisite     showing.

Accordingly,         we    deny     his     motion           for     a    certificate       of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                                2